Citation Nr: 1141914	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  09-31 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee.

2.  Entitlement to an effective date prior to August 14, 2006, for the grant of service connection for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Lee R. Finstad, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an effective date prior to August 14, 2006, for the grant of service connection for arthritis of the left knee is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1952 to May 1954.

2.  In September 2010 and June 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of the Substantive Appeal of the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The appellant's representative in a statement dated in September 2010 indicated that "We are not appealing the first issue" and referenced a VA Form 9 dated in August 2009 that struck out the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee.  The statement further indicated that the only issue that was on appeal was that of entitlement to an effective date prior to August 14, 2006, for the grant of service connection for arthritis of the left knee.  In addition, the Veteran's representative stated at the hearing on appeal in June 2011, that the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee was moot.  Transcript, p. 11.  As such, the appellant, through his authorized representative, in a statement dated in September 2010 and in his statements at a hearing before the Board in June 2010, has withdrawn the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee and it is dismissed.


ORDER

Entitlement to an initial evaluation in excess of 10 percent disabling for degenerative arthritis of the left knee is dismissed.


REMAND

Review of the record shows that further development is necessary prior to analyzing the claim on the merits.  

The issue of whether there was clear and unmistakable error (CUE) in September 1954, November 1956, February 1957, April 1957, February 1958, January 1984, January 2004, and/or March 2005 rating decisions which denied entitlement to service connection for a left knee condition has been raised by the record.  Because the Board lacks jurisdiction to consider an issue raised by the record but not considered by the Agency of Original Jurisdiction (AOJ), such issue is normally referred to the AOJ for any and all appropriate action.  In this case, however, a favorable decision on the issue of CUE would impact upon the Veteran's claim for an effective date prior to August 14, 2006, for the grant of service connection for arthritis of the left knee.  Thus, the Board finds that the question of entitlement to an effective date prior to August 14, 2006, for the grant of service connection for arthritis of the left knee that is presently on appeal is inextricably intertwined with the CUE claim; hence, the two issues should be considered together.  See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009) (en banc).  

The Board notes, that the RO rating decisions dated in September 1954, November 1956, February 1957, April 1957, February 1958, and January 1984 predate a February 2001 Board decision reopening the Veteran's claim and a May 2002 Board decision denying entitlement to service connection for a left leg condition.  Appropriate consideration should be given as to whether these unappealed Board actions subsume the previously rendered RO rating decisions.  See Donovan v. Gober, 10 Vet. App. 404 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Adjudicate whether there was CUE in September 1954, November 1956, February 1957, April 1957, February 1958, January 1984, January 2004, and/or March 2005 rating decisions which denied entitlement to service connection for a left knee condition, including consideration as to whether the unappealed Board decisions in February 2001 and May 2002 subsumed prior RO decisions.  Then, readjudicate the remaining issue on appeal.  If the decision remains adverse to the Veteran, he and his representative should be provided with a SSOC.  The SSOC must contain notice of all relevant actions taken on the claim for benefits as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


